Exhibit 10.1

HAWKER BEECHCRAFT, INC.

RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, made as of December 7, 2011 (the “Date of Grant”), between
Hawker Beechcraft, Inc., a Delaware corporation (the “Company”), and Karin-Joyce
Tjon Sien Fat (the “Grantee”).

R  E  C  I  T  A  L  S:

WHEREAS, the Company desires to grant restricted stock units (“Restricted Stock
Units” or “RSUs”) to the Grantee as provided herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant.

The Company hereby grants to the Grantee an award (the “Award”) of 80,000
Restricted Stock Units. The Restricted Stock Units granted pursuant to the Award
shall be subject to the execution and return of this Agreement by the Grantee to
the Company. Subject to the terms of this Agreement, each Restricted Stock Unit
represents the right to receive one (1) Share at the time and in the form and
manner set forth in Section 6 hereof.

2. Accrual of Restricted Stock Units.

Subject to the Grantee’s continued employment with a member of the Company Group
through the applicable date of accrual, the Restricted Stock Units shall accrue
20% on the first anniversary of August 29, 2011 and an additional 20% on each
subsequent anniversary thereof, as set forth on Exhibit A hereto.
Notwithstanding the foregoing, (a) if prior to any voluntary or involuntary
termination of the Grantee’s employment with any member of the Company Group (a
“Termination”), there occurs (i) a Change in Control or (ii) the sale of all or
substantially all of the assets or equity interests of the subsidiary, business
unit or division in which the Grantee is employed, and as a result thereof, the
Grantee is no longer employed by any member of the Company Group (a “Qualifying
Sale”), the Grantee shall become fully accrued with respect to the Restricted
Stock Units and (b) in the event of an involuntary Termination due to the
Grantee’s death or Disability, the Grantee shall become accrued in an additional
20% of the Restricted Stock Units. Restricted Stock Units that have accrued
pursuant to this Section 2 are referred to herein as “Accrued RSUs.”

3. Termination of Employment.

3.1. In the event of an involuntary Termination by the Grantee’s employer
without Cause or due to the Grantee’s death or Disability, the Grantee shall be
entitled to an issuance of Shares with respect to Restricted Stock Units that
are Accrued RSUs as of the



--------------------------------------------------------------------------------

date of such Termination in accordance with Section 6. Restricted Stock Units
that are not Accrued RSUs as of such date shall be forfeited for no
consideration.

3.2. Upon a Termination other than as set forth in Section 3.1 of this
Agreement, the Grantee shall forfeit all outstanding Restricted Stock Units,
whether or not such Restricted Stock Units are Accrued RSUs.

4. Non-Transferability.

The Award may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.

5. No Right to Continued Employment.

The granting of the Award evidenced hereby and this Agreement shall impose no
obligation on the Company or any other member of the Company Group to continue
the employment of the Grantee and shall not lessen or affect the Company’s or
such other member’s right to terminate the employment of such Grantee.

6. Settlement of Restricted Stock Units.

6.1. Within ten (10) days following the earliest of (i) the date of the
consummation of a Change in Control, (ii) the Grantee’s Termination pursuant to
Section 3.1 of this Agreement, (iii) the date of the consummation of a
Qualifying Sale or (iv) the date of the expiration of the underwriter’s lockup
agreed to by the Company in an IPO, the Company shall issue to Grantee (or, if
applicable, the Grantee’s estate) one (1) Share with respect to each Restricted
Stock Unit that is an Accrued RSU as of the date of such event (including, for
the avoidance of doubt, Restricted Stock Units that become Accrued RSUs due to
the occurrence of such event). In the case of an issuance pursuant to clause
(i) of this Section 6.1, the Company may provide for such issuance prior to, but
subject to the consummation of, the Change in Control.

6.2. Following the occurrence of an IPO, but subject to Section 2 and Section 3
of this Agreement, the Grantee’s outstanding Restricted Stock Units shall
continue to accrue in accordance with the schedule set forth in Section 2.
Within ten (10) days following such Restricted Stock Units becoming Accrued RSUs
pursuant to Section 2, the Company shall issue to Grantee one (1) Share with
respect to each such Accrued RSU. For the avoidance of doubt, the Grantee shall
not be entitled to an issuance of a Share with respect to an Accrued RSU with
respect to which an issuance has already been made pursuant to Section 6.1 or
this Section 6.2 of this Agreement.

6.3. The issuance of Shares pursuant to this Agreement shall be subject to and
conditioned upon the Grantee’s execution of the Shareholders Agreement.
Notwithstanding anything to the contrary contained herein, no Shares shall be
issued to any person other than the Grantee unless such other person presents
documentation to the Company,



--------------------------------------------------------------------------------

which demonstrates to the reasonable satisfaction of the Company such person’s
right to the transfer.

7. Unauthorized Disclosure; Non-Solicitation; Interference with Business
Relationships; Proprietary Rights.

7.1. Unauthorized Disclosure. The Grantee agrees and understands that in the
Grantee’s position with the Company Group, the Grantee has been and will be
exposed to and has and will receive information relating to the confidential
affairs of the Company Group, including, without limitation, technical
information, intellectual property, business and marketing plans, strategies,
customer information, software, other information concerning the products,
promotions, development, financing, expansion plans, business policies and
practices of the Company and its Affiliates and other forms of information
considered by the Company and its Affiliates to be confidential or in the nature
of trade secrets (including, without limitation, ideas, research and
development, know-how, formulas, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals) (collectively, the “Confidential
Information”). Confidential Information shall not include information that is
generally known to the public or within the relevant trade or industry other
than due to the Grantee’s violation of this Section 7.1 or disclosure by a third
party who is known by the Grantee to owe the Company an obligation of
confidentiality with respect to such information. The Grantee agrees that at all
times during the Grantee’s employment with the Company Group and thereafter, the
Grantee shall not disclose such Confidential Information, either directly or
indirectly, to any Person without the prior written consent of the Company and
shall not use or attempt to use any such information in any manner other than in
connection with his employment with the Company Group, unless required by law to
disclose such information, in which case the Grantee shall provide the Company
with written notice of such requirement as far in advance of such anticipated
disclosure as possible. This confidentiality covenant has no temporal,
geographical or territorial restriction. Upon termination of the Grantee’s
employment with any member of the Company Group, the Grantee shall promptly
supply to such member all property, keys, notes, memoranda, writings, lists,
files, reports, customer lists, correspondence, tapes, disks, cards, surveys,
maps, logs, machines, technical data and any other tangible product or document
which has been produced by, received by or otherwise submitted to the Grantee
during or prior to the Grantee’s employment with the Company Group, and any
copies thereof in his (or capable of being reduced to his) possession.

7.2. Non-Solicitation of Employees. During the 12-month period following the
Grantee’s Termination for any reason, the Grantee shall not directly or
indirectly contact, induce or solicit (or assist any Person to contact, induce
or solicit) for employment any person who is, or within twelve (12) months prior
to the date of such solicitation was, an employee of any member of the Company
Group or any of their Affiliates.

7.3. Interference with Business Relationships. During the 24-month period
following the Grantee’s Termination for any reason, the Grantee shall not
directly or indirectly contact, induce or solicit (or assist any Person to
contact, induce or solicit) any customer or client of the Company Group to
terminate its relationship or otherwise cease doing business in whole or in part
with the Company Group, or directly or indirectly interfere with (or



--------------------------------------------------------------------------------

assist any Person to interfere with) any material relationship between any
member of the Company Group and any of its customers or clients so as to cause
harm to the Company Group.

7.4. Proprietary Rights. The Grantee shall disclose promptly to the Company any
and all inventions, discoveries, and improvements (whether or not patentable or
registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him, either alone or in conjunction with others, during the Grantee’s
employment with the Company Group and related to the business or activities of
the Company and its Affiliates (the “Developments”). Except to the extent any
rights in any Developments constitute a work made for hire under the U.S.
Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the Company
and/or its applicable Affiliate, the Grantee assigns all of his right, title and
interest in all Developments (including all intellectual property rights
therein) to the Company or its nominee without further compensation, including
all rights or benefits therefor, including without limitation the right to sue
and recover for past and future infringement. The Grantee acknowledges that any
rights in any Developments constituting a work made for hire under the U.S.
Copyright Act, 17 U.S.C § 101 et seq. are owned upon creation by the Company
and/or its applicable Affiliate as the Grantee’s employer. Whenever requested to
do so by the Company, the Grantee shall execute any and all applications,
assignments or other instruments which the Company shall deem necessary to apply
for and obtain trademarks, patents or copyrights of the United States or any
foreign country or otherwise protect the interests of the Company and its
Affiliates therein. These obligations shall continue beyond the end of the
Grantee’s employment with the Company Group with respect to inventions,
discoveries, improvements or copyrightable works initiated, conceived or made by
the Grantee while employed by the Company Group, and shall be binding upon the
Grantee’s employers, assigns, executors, administrators and other legal
representatives. In connection with his or her execution of this Agreement, the
Grantee has informed the Company in writing of any interest in any inventions or
intellectual property rights that he or she holds as of the date hereof. If the
Company is unable for any reason, after reasonable effort, to obtain the
Grantee’s signature on any document needed in connection with the actions
described in this Section 7.4, the Grantee hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as the
Grantee’s agent and attorney in fact to act for and on the Grantee’s behalf to
execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this Section 7.4 with the same legal
force and effect as if executed by the Grantee.

8. Adjustment Upon Certain Events.

In the event of any Share dividend, Share split or, reverse split,
reorganization, reclassification, recapitalization, merger, consolidation,
spin-off, split-up, combination or exchange of Shares or other similar corporate
transaction, or any extraordinary dividend or distribution to shareholders of
Shares, the Board, without liability to any Person, shall take such actions as
it in its sole discretion deems appropriate to preserve the intended benefits of
the Restricted Stock Units to the Grantee, by adjusting the terms of the
Restricted Stock Units or such other means as the Board shall determine and, in
any event, in compliance, to the extent applicable, with Section 409A of the
Code.



--------------------------------------------------------------------------------

9. Legend on Certificates.

The certificates representing the Shares issued pursuant to this Award shall be
subject to such stop transfer orders and other restrictions as the Company may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission and any stock exchange upon which such Shares
are listed, and any applicable federal or state laws, and the Company may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

10. Securities Laws.

Prior to the issuance of any Shares pursuant to this Award, the Grantee will
make or enter into such written representations, warranties and agreements as
the Company may reasonably request in order to comply with applicable securities
laws or with this Agreement.

11. Withholding of Taxes.

Whenever Shares, cash or other consideration is to be issued pursuant to this
Award, the Company shall have the right to require the Grantee to remit to the
Company cash sufficient to satisfy all federal, state and local withholding tax
requirements prior to issuance of the Shares and the delivery of any certificate
or certificates for such Shares or the payment of cash or other consideration.
If approved in the discretion of the Chairman of the Compensation Committee of
the Board or his designee, the Grantee may satisfy such tax withholding
obligation by surrendering to the Company on the date of issuance Shares having
a Fair Market Value on that date equal to the withholding taxes.

12. Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

13. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

14. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the conflicts of laws principles thereof.



--------------------------------------------------------------------------------

15. Notices.

Any notice necessary under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive office of the Company and to
the Grantee at the address appearing in the personnel records of the Company for
the Grantee or to either party hereto at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be deemed
effective upon receipt thereof by the addressee.

16. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives, heirs, executors, administrators and successors. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be binding upon the Grantee’s heirs, executors,
administrators and successors.

17. Definitions.

The following capitalized terms used in this Agreement have the respective
meanings set forth in this Section:

17.1. Affiliate: With respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.

17.2. Board: The Board of Directors of the Company.

17.3. Cause: With respect to a Grantee’s Termination, (a) if the Grantee is at
the time of Termination a party to an employment or retention agreement that
defines such term, the meaning given therein, and (b) in all other cases,
(i) conviction of the Grantee of a felony or a crime involving moral turpitude
(excluding in each case vehicular offenses), or other act or willful omission
involving dishonesty or fraud with respect to any member of the Company Group,
in each case, which causes material harm to the standing and reputation of any
member of the Company Group and after written notice to the Grantee, (ii) other
than by reason of death or Disability, the Grantee’s continued failure to
perform his duties to the Company Group and/or deliberate failure or deliberate
refusal by the Grantee to comply with a reasonable written directive of the
Board, or the Chief Executive Officer or other executive officer of Hawker
Beechcraft Corporation which is consistent with the method and manner of
conducting the business of the Company Group as it is now being conducted, or
failure or refusal to comply with the Company Group policies, which, after
written notice thereof, if susceptible to remedy or cure is not cured or
remedied and continues for fifteen (15) business days after receipt of such
notice or (iii) the Grantee’s violation of any of the covenants set forth in
Section 7 of this Agreement.

17.4. Change in Control: A Change in Control shall occur on the earliest of
(i) the date that any one Person or more than one Person acting as a group
acquires ownership of stock of the Company that, together with stock held by
such person or group,



--------------------------------------------------------------------------------

constitutes more than 50% of the total Fair Market Value or total voting power
of the stock of the Company; (ii) following an IPO, the date that any one
Person, or more than one Person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such Person or group) ownership of stock of the Company possessing 30% or more
of the total voting power of the stock of the Company or (iii) the date that any
Person, or more than one Person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such Person or group) all or substantially all of the assets of the Company, in
each case, other than an acquisition by any Person who is a member of the
Existing Owner Group. Notwithstanding the foregoing, a transaction shall not
constitute a Change in Control unless such transaction constitutes a “change in
ownership or effective control” of the Company or a “change in ownership of a
substantial portion of the assets” of the Company within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance thereunder.

17.5. Company Group: Collectively, the Company, its subsidiaries and its or
their respective successors and assigns.

17.6. Disability: (a) If the Grantee is at the time of Termination a party to an
employment or retention agreement that defines such term, the meaning given
therein, and (b) in all other cases, the Grantee is unable to perform by reason
of physical or mental incapacity his or her duties or obligations to the Company
Group for a period of one hundred twenty (120) consecutive calendar days or a
total period of two hundred ten (210) calendar days in any three hundred sixty
(360) calendar day period.

17.7. Existing Owner Group: Onex Corporation, GS Capital Partners VI, L.P., GS
Capital Partners VI Parallel, L.P., GS Capital Partners VI Offshore, L.P. and GS
Capital Partners VI GmgH & Co. KG, and any Affiliate of any of the foregoing,
which invests in equity of the Company Group.

17.8. Fair Market Value: On a given date, (i) if there should be a public market
for the Shares on such date, the arithmetic mean of the high and low prices of
the Shares as reported on such date on the composite tape of the principal
national securities exchange on which such Shares are listed or admitted to
trading, or, if the Shares are not listed or admitted on any national securities
exchange, the arithmetic mean of the per-Share closing bid price and per-Share
closing asked price on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (or such market in which such
prices are regularly quoted) (“Nasdaq”), or, if no sale of Shares shall have
been reported on the composite tape of any national securities exchange or
quoted on the Nasdaq on such date, the arithmetic mean of the per-Share closing
bid price and per-Share closing asked price on the immediately preceding date on
which sales of the Shares have been so reported or quoted, and (ii) if there is
not a public market for the Shares on such date, the value established by the
Board in good faith.

17.9. IPO: The later of (i) the completion of a Public Offering of the Shares at
the conclusion of which the aggregate value of Shares that have been sold to the
public pursuant to such Public Offering, when aggregated with any previous
Public Offerings is equal to or exceeds $50 million and pursuant to which the
Company becomes listed on a national securities exchange or on the Nasdaq Stock
Market or Nasdaq National Market or (ii) in



--------------------------------------------------------------------------------

connection with an offering described in clause (i), the day following the last
day of the period following such offering during which transfers of the Shares
are prohibited pursuant to a request by the lead underwriter in such offering.

17.10. Person: An individual, corporation, limited liability company, limited or
general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

17.11. Public Offering: The sale of Shares to the public pursuant to an
effective registration statement (other than a registration statement on Form
S-4 or S-8 or any similar or successor form) filed under the Securities Act in
connection with an underwritten offering.

17.12. Shareholders Agreement: The Shareholders Agreement dated as of May 3,
2007 (as amended and restated from time to time) by and among the Company and
such other Persons who are or become parties thereto.

17.13. Shares: Shares of common stock, par value $.01 per share, of the Company
and any other securities into which such shares of common stock are changed or
for which such shares of common stock are exchanged.

18. Signature in Counterparts.

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

HAWKER BEECHCRAFT, INC. By:   /s/ Alexander L.W. Snyder Name:   Alexander L. W.
Snyder Title:   Vice President, General Counsel and
Secretary

 

GRANTEE   /s/ Karin-Joyce Tjon Sien Fat   Karin-Joyce Tjon Sien Fat



--------------------------------------------------------------------------------

EXHIBIT A

RSU Accrual Schedule

 

Accrual Start

Date

   Number of RSUs     

RSUs Accrued

as of 8/29/12

    

RSUs Accrued

as of 8/29/13

    

RSUs Accrued

as of 8/29/14

    

RSUs Accrued

as of 8/29/15

    

RSUs Accrued

as of 8/29/16

 

8/29/11

     80,000         16,000         32,000         48,000         64,000        
80,000   